DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naselyan et al [US 2018/0126976]
Claim 1.  A control apparatus, comprising: a determination section that determines whether a surrounding vehicle positioned around a first vehicle travels on a same travel road as the first vehicle (the host vehicle 100 determining that a particular/subject vehicle of surround vehicles 110 is located ahead of the vehicle and traveling along the path/road 130, see Figs. 1, 3, 4, 7, para [0010, 0011, 0041]);
a relay vehicle selection section that selects among a plurality of the surrounding vehicles, a vehicle which is determined by the determination section to be traveling on the same travel road as the first vehicle, as a second vehicle that relays data from the first vehicle in vehicle-to-vehicle communication in which communication between vehicles is performed (the wireless communication of the host vehicle 100 is configured to identify at least one vehicle 110 of the one or more surrounding vehicles based on 
a vehicle-to-vehicle communication control execution section that executes control for vehicle-to-vehicle communication section of the first vehicle to perform vehicle-to- vehicle communication with the second vehicle (the V2V communication and the BSMs including program instructions to select certain message between the host vehicle 100 and the ahead vehicle 110 among plurality surrounding vehicles, see Figs. 1, 3, 4, para [0016, 0034, 0041-0044]).   

Claim 2.  The control apparatus according to claim 1, wherein: when a measurement accuracy of a position of the surrounding vehicle is not less than a specified value, the determination section determines whether the surrounding vehicle travels on a same travel road as the first vehicle (the method determines the host vehicle 100 one and/or more remote vehicles 110 driving in the same direction if none of the various criteria is met, such as the different is not less than the maximum threshold, see Figs. 4 steps 425 to 460, and Fig. 7, step 730, 750, para [0051-0059, 0076, 0080]).

Claim 3.  The control apparatus according to claim 1, wherein: the relay vehicle selection section selects a third vehicle that travels on a lane on which the first vehicle travels in preference to a fourth vehicle that travels on an adjacent lane adjacent to the lane, as the second vehicle.


a traveling trajectory generation section that generates a traveling trajectory of the preceding vehicle based on the position information on the preceding vehicle obtained by the acquisition section, wherein, when a distance between the traveling trajectory of the preceding vehicle generated by the traveling trajectory generation section and present position information on the following vehicle acquired by the acquisition section is not greater than a predetermined distance, the determination section determines that the following vehicle is traveling on a same travel road as the preceding vehicle (the host vehicle 100 automatically sense the position and trajectory of surround vehicles 110, and the acquired data information including the distance is less than a predetermined threshold, see Figs. 1, 3, para [0003, 0011, 0035, 0037, 0073]).

Claim 5.  A vehicle (the host vehicle, see Figs. 1-4, para [0006-0011]), comprising the control apparatus according to claim 1 (as cited in respect to claim 1 above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rubin et al disclose the vehicle-to-vehicle (V2V) communication transponder for use in V2V communication, safety, optimization and anti-collision systems wherein the transponder records and shares observed traffic signal timing and phasing, and uses this information to make recommendations or perform automatic operation to optimize parameters such as safety, gas mileage, travel time, and overall traffic flow. Methods for sharing and making recommendations are described.  A hybrid protocol using both TDMA and CSMA.  Embodiments include equipped vehicles and V2V system using the transponder.	[US 2017/0243485]
Mudalige discloses the vehicle including a plurality of control device of the host vehicle. host vehicle 10 catches up with the target vehicle 20. host vehicle 10 includes a radar system 30 and camera system 40 of exemplary sensor device.  Showing the target  vehicle 20 is V2X of the communication device 35B so as to allow the target vehicle 20 and the host vehicle communication between 10 or V2V communication. Short-range wireless communication to provide information of operation environment information around the vehicle, V2X communication can be defined forming between the vehicle and a remotely located communication device. the V2X communication comprises between the two vehicle V2V communication and V2I communication between the vehicle and the traffic infrastructure device or system. Available information to facilitate control of main vehicle 10, the host vehicle 10 monitoring and process from the system, 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/10/2022